AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                AMENDED JUDGMENT IN A CRIMINAL
               UNITED STA TES OF AMERICA                                     £" A ~17'
                                     V.                                      (For Offenses Committed On or After November 1, I987)
                  SAMUEL DAVALOS, JR. (1)
                                                                                Case Number:         3: 19-CR-02267-LAB


                                                                             Pedro Bernal Bilse
                                                                             Defendant' s Attorney
USM Number                            75206-298
C8] Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
C8l pleaded guilty to count(s)              One of the Superseding Information

 D     w~s found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                            Count
18: 1344; 18:982(A)(2),982(B) - Bank Fraud; Criminal Forfeiture                                                                     ls




     The defendant is sentenced as provided in pages 2 through
                                                                  - - -6- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 C8l Count(s)          remaining                                       are          dismissed on the motion of the United States.

 C8]   Assessment : $100.00


 D     JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 C8l No fine                         C8l Forfeiture pursuant to order filed              lUl iZ.12019                   , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant ' s economic circumstances.


                                                                             November 12 201 9
                                                                             Date of Imposition of Sentence



                                                                             HON. LARRY ALAN BURNS
                                                                             CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                SAMUEL DAVALOS, JR. (1)                                                  Judgment - Page 2 of 6
CASE NUMBER:              3: 19-CR-02267-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       WESTERN REGION DESIGNATION




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       D     on or before
       •     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows :

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-02267-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                SAMUEL DAVALOS, JR. (1)                                                      Judgment - Page 3 of 6
     CASE NUMBER:              3: l 9-CR-0226 7-LAB

                                                    SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years

                                                MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •  The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. ( check if applicable)
5.    IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           3: 19-CR-02267-LAB
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  SAMUEL DAVALOS , JR. (1)                                                               Judgment - Page 4 of 6
 CASE NUMBER:                3: 19-CR-02267-LAB


                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant' s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant ' s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant' s conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting pennission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   pennit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the pennission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a fireann , ammunition, destructive device, or dangerous weapon (i .e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers) .

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    infonnant without first getting the pennission of the court.

12. Ifthe probation officer detennines the defendant poses a risk to another person (including an organization), the probation
    officer ma~ require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confinn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 19-CR-02267-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              SAMUEL DAVALOS, JR. (I)                                                Judgment - Page 5 of 6
CASE NUMBER:            3: l 9-CR-02267-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     4. Notify the Collections Unit, United States Attorney's Office, of any interest in property
        obtained, directly or indirectly, including any interest obtained under any other name, or
        entity, including a trust, partnership or corporation until the fine or restitution is paid in
        full.
     5. Notify the Collections Unit, United States Attorney's Office, before transferring any
        interest in property owned, directly or indirectly, including any interest held or owned
        under any other name, or entity, including a trust, partnership or corporation.
     6. Be prohibited from opening checking accounts or incurring new credit charges or
        opening additional lines of credit without approval of the probation officer.
     7. Provide complete disclosure of personal and business financial records to the probation
        officer as requested.
     8. Court will consider terminating supervised release early if restitution is paid in full.


II




                                                                                              3: l 9-CR-02267-LAB
AO 245S     Judgment in Criminal Case
            Sheet 5 - Criminal Monetary Penalties

                                                                                                 Judgment - Page         6   of   6
DEFENDANT: SAMUEL DAVALOS, JR.                                                            D
CASE NUMBER: 19CR2267-LAB
                                                      RESTITUTION

The defendant shall pay restitution in the amount of _ _ _$_1_1_7,_3_05_._oo_ _ _ unto the United States of America.




          This sum shall be paid __ immediately.
                                  " as follows:
           SEE ATTACHED ORDER [36]




      The Court has determined that the defendant   does   no+   have the ability to pay interest. It is ordered that:

  .i__.      The interest requirement is waived.

             The interest is modified as follows:




                                                                                                l 9CR2267-LAB
a. ·   .• ,....       •   Case 3:19-cr-02267-LAB Document 36 Filed 11/12/19 PagelD.113 Page 1 of 2

                                                                                          FILED
                                                                                         NOV I 1. 2019              tfo
                  1                                                           '    CLE_iL,; 'J s. Di srn,c r C() Uf
                                                                              :iO UT Hc f'•· ('/ ' ~f r            lT
                                                                              SY         " ' ' :., ,    T )F CAL IFOf1 NIA
                                                                                                                DEPUTY
                  2
                  3
                  4
                  5
                  6                                    ,,.
                                                   I

                  7                            UNITED STATES DISTRICT COURT
                  8                         SOUTHERN DISTRICT OF CALIFORNIA
                  9       UNITED STATES OF AMERICA,                    Case No.: 19CR2267-LAB
             10                           Plaintiff,
             11                v.                                      ORDER OF RESTITUTION
             12
                          SAMUEL DAVALOS, JR.,
             13
             14                           Defendant.

             15
             16 IT IS HEREBY ORDERED:
             17               1.    Pursuant to 18 U.S.C. §3663A, Defendant SAMUEL DAVALOS, JR. .shall
             18 pay restitution in the amount of $117,305 as a result of his conviction for bank fraud, in
             19 violation of 18 U.S.C. § 1344. Restitution shall be payable to the victim of the offense,
            20 formerly known as Point Loma Credit Union, as follows:
            21.                     MyPoint Credit Union
                                    9420 Farnham Street
            22                      San Diego, CA 92126
            23                2.    Restihltion is due and payable immediately. Notwithstanding any other
            24 provision of this Restitution Order, the government may enforce restitution at anytime. The
            25 .defendant shall make a bona fide effort to pay restitution in full as soon as practicable.
           26
            27
            28
       Case 3:19-cr-02267-LAB Document 36 Filed °11/12/19 PagelD.114 Page 2 of 2



 1
           3.     During any period of incarceration, the defendant shall pay restitution through
     the Inmate Financial Responsibility Program at the rate of 50% of the defendant's income,
 2
     or $25.00 per quarter, whichever is greater. Upon release from custody, the defendant shall
 3                       .              /_vi?
     pay restitution at the rate of$ 7,.,~-('     per month, subject to modific~tion upon further
 4
     agreement of the parties or order of the court.
 5
           4.     Defendant shall receive credit against the amount payable in restitution for any
 6
 7 amount recovered by MyPoint Credit Union from accounts numbered 1061207.
           5.     This payment schedule does not foreclose the United States from exercising
 8
 9
     all legal actions, remedies, and process available to collect the restitution judgment.

10         6.     The defendant shall forward all restitution payments, by bank or cashier's

11   check or money order payable to the "Clerk, U.S . District Court," to:
                  Clerk of the Court
12                United States District Court
                  Southern District of California
13                333. West Broadway, Suite 420
                  San Diego, CA 92101
14
15         7.      The Court has determined that the defendant does not have the ability to pay

16    interest. It is ordered that the interest requirement is waived.

17         8.     Until restitution has been paid, the defendant shall notify the Clerk of the Court
18 and the United States Atton1ey's Office of any change in the defendant's economic
19 circumstances that might affect the defendant's ability to pay restitution no later than thirty
20 days after the change occurs.

21         9.     Until restitution has been paid, the defendant shall notify the Clerk of the Court
22 and the United States Attorney's Office of any change in mailing or residence address, no
23   later than thirty days after the change occurs.

24         IT IS SO ORDERED.
25         DATED: , ,.,, ,   z,, l 4
26
27
28                                                     HON. LARRY ALAN BORNS
                                                       United States District Court

     Restitution Order                                                       l 9CR2267-LAB
 C se 3:19-cr-02267-LAB Document 40 Filed 12/12/19 PagelD.148 Page 1 of 3
                                                     , - - - · -· - ---- ,·· -------,
                                                                         F!Lf:D
 1                                                                                        --
                                                                                          . ~,, 1
                                                                                         i l'.0 .9
 2
                                                                  CL..l --·, .. --. ,; -. , ,.:.c,   c:uur~r
 3                                                          SOU Th i:.I, : ; .. ,. :~ i h, ~: Or CAL\1-'0 HNIA
                                                            i:JY                                     Dl'YUTY

 4
 5
 6
 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      Case No. 19CR2267-LAB
11                       Plaintiff,                 AMENDED ORDER OF
                                                    CRIMINAL FORFEITURE
12          V.

13    SAMUEL DAVALOS, JR.,
14                       Defendant.
15
16         On September 16, 2019, this Court entered its Preliminary Order of Criminal
17 Forfeiture as to SAMUEL DAVALOS, JR. ("Defendant"), which Order included an
18 agreement to forfeit to the United States $117,305.00 as the amount of proceeds
19 Defendant received from his offense. In addition, the Preliminary Order condemned
20 and forfeited to the United States all right, title and interest of Defendant in all
21   monies, funds, and credits held in or attributable to certain Point Loma Credit Union
22 ("PLCU") accounts. These accounts, and the monies that were seized from them, are
23 as follows:
24               1.     1061207-01         $23,007.02
25               2.     1061207-80             112.24
26                     Total:              $23,119.26.
27         For thirty (30) consecutive days ending on October 19, 2019, the United States
28 published on its forfeiture website, www.forfeiture.gov, notice of the Court's Order
C se 3:19-cr-02267-LAB Document 40 Filed 12/12/19 PagelD.149 Page 2 of 3




1 and the United States' intent to dispose of the above currencies in such manner as the
2 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
3 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
4 and further notifying all third parties of their right to petition the Court within thirty
5 (30) days of the final publication for a hearing to adjudicate the validity of their
6 alleged legal interest in the currencies.
7         There were no potential third parties known to the United States to have
8 alleged an interest in the forfeited currencies; therefore, no one was provided with
9 direct notice of the forfeiture.
10        Thirty (30) days have passed following the final date of notice by publication,
11   and no third party has made a claim to or declared any interest in the forfeited
12 currencies described above.
13        Since no third party successfully challenged forfeiture of the $23,119.26 in
14 seized currencies during the ancillary proceedings, it was requested pursuant to the
15 Plea Agreement that upon entry of the Amended Order, Defendant's $117,305.00
16 forfeiture judgment be credited with the amount of $23,119.26, leaving a balance of
17 $94,185.74.
18         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
19 that, as a result of the failure of any third party to come forward or file a petition for
20 relief from forfeiture as provided by law, all right, title and interest of SAMUEL
21   DAVALOS, JR. and any and all third parties in the following properties are hereby
22 condemned, forfeited and vested in the United States of America:
23                1.    1061207-01            $23,007.02
24               2.     1061207-80                112.24
25                      Total:                $23,119.26.
26         IT IS FURTHER ORDERED that costs incurred by the United States Secret
27 Service and any other governmental agencies which were incident to the seizure,
28 //
                                          -2-                            19CR2267
C se 3:19-cr-02267-LAB Document 40 Filed 12/12/19 PagelD.150 Page 3 of 3




1 custody and storage of the currencies be the first charge against the forfeited
2 currencies.
3          IT IS FURTHER ORDERED that the United States Secret Service shall
4 dispose of the forfeited currencies according to law.
5          IT IS FURTHER ORDERED that the forfeiture judgment of $117,305.00
6 imposed upon Defendant in the Preliminary Order of Criminal Forfeiture is hereby
7 affirmed, and shall further be credited with the total amount of the forfeited
8 currencies, $23,119.26, and with the further amount of $702.34 in currencies
9 voluntarily surrendered by Davalos to PLCU, leaving a balance of $93,483.40 upon
1O entry of this Amended Order; and
11         IT IS FURTHER ORDERED that the forfeiture judgment shall be credited for
12 every voluntary payment Defendant makes towards the separate restitution ordered
13   in this case, up to the amount of the unpaid balance of the forfeiture judgment.
14         IT IS SO ORDERED.
15         DATED:      /1,,   -I/.,,   t7
16
                                            LARRY A. BURNS, Chief Judge
17                                          United States District Court
18
19
20
21
22
23
24
25
26
27

28
                                                -3-                        19CR2267
